Citation Nr: 1815775	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right leg disability.  

3.  Entitlement to service connection for residuals of frostbite of the upper extremities.  

4.  Entitlement to service connection for residuals of frostbite of the lower extremities.  

5.  Entitlement to an increase in a 10 percent rating for residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss.  

5.  Entitlement to a compensable rating for residuals of shell fragment wounds of the right arm and left leg.  

6.  Entitlement to a compensable rating for residuals of shell fragment wounds of the face.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The Veteran served on active duty in the Army from July 1950 to July 1953.  He received various decorations evidencing combat in Korea, including the Combat Infantry Badge and the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a low back disability; a right leg disability; residuals of frostbite of the upper extremities; residuals of frostbite of the lower extremities; and for posttraumatic stress disorder (PTSD), anxiety, and depression.  By this decision, the RO also denied an increase in a 10 percent rating for residuals of a shell fragment wound of the left foot, with tender scar and sensory loss (residuals of a shell fragment would of the left foot, including a tender scar and slight sensory loss).  The RO further recharacterized the Veteran's service-connected shell fragment wounds, multiple, of the face, right arm, and left leg, as residuals of shell fragment wounds of the right arm and left leg, and residuals of shell fragment wounds of the face (residuals of shell fragment wounds, multiple, of the face).  The RO denied noncompensable ratings for those disabilities.  

A July 2017 RO decision granted service connection and a 50 percent rating for PTSD, claimed as anxiety and depression, effective March 6, 2013.  Therefore, the issue of entitlement to service connection for PTSD, anxiety, and depression, is no longer on appeal.  

The Board notes that in a May 2015 statement, the Veteran raised an issue of entitlement to service connection for bilateral hearing loss.  There is no indication that the Veteran has filed the proper form as to that possible claim.  See 38 C.F.R. § 3.155 (a) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right leg disability; entitlement to service connection for residuals of frostbite of the upper extremities; entitlement to service connection for residuals of frostbite of the lower extremities; entitlement to an increase in a 10 percent rating for residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; entitlement to an increased (compensable) rating for residuals of shell fragment wounds of the right arm and left leg; entitlement to an increased (compensable) rating for residuals of shell fragment wounds of the face; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability, diagnosed as lumbar degenerative disc disease, with spondylosis, had its onset in service.  



CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as lumbar degenerative disc disease, with spondylosis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he has chronic low back pain secondary to his military service.  The Veteran reports that he has constant low back which he describes a pressure-like sensation without radiation.  He indicates that his combat experience supports his claim.  The Veteran essentially asserts that he has suffered from low back problems since service.  

The Veteran served on active duty in the Army from July 1950 to July 1953.  He received various decorations evidencing combat including the Combat Infantry Badge and the Purple Heart Medal.  

The Veteran's service treatment records do not specifically show treatment for any low back problems.  

Post-service VA treatment records, including examination reports, show treatment for low back problems.  

A March 2014 VA back conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had chronic low back pain secondary to his military service.  He complained that he had constant low back pain which he described as pressure-like pain, without radiation.  The Veteran indicated that he was currently taking Tylenol daily, as needed, with a fair response.  He reported that his low back pain would become worse during cold or rainy days.  

The diagnosis was lumbar degenerative disc disease, with spondylosis.  The examiner reported that the Veteran had intervertebral disc disease.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was released from active service in July 1953.  The examiner maintained that the Veteran's lumbar degenerative disc disease, with spondylosis, was less likely as not caused by or a result of his military service.  The examiner indicated that lumbar degenerative disc disease, with spondylosis, was part of a normal aging process.  The examiner stated that there was no evidence in the medical records that the Veteran received treatment for his low back condition within one to two years after being released from his active service.  

The service treatment records do not specifically show treatment for any low back problems.  The Boards notes, however, that at a March 2014 VA back conditions examination, the Veteran reported that he had chronic low back pain secondary to his military service.  The diagnosis was lumbar degenerative disc disease, with spondylosis.  The examiner opined that the Veteran's lumbar degenerative disc disease, with spondylosis, was less likely as not caused by or a result of service.  The examiner also stated that lumbar degenerative disc disease, with spondylosis, was part of a normal aging process, and that there was no evidence in the medical records that the Veteran received treatment for his low back condition within one to two years after being released from service.  The Board observes that the examiner did not specifically address the Veteran's reports of low back problems since his period of service.  The Board observes that the Veteran is competent to report low back problems during service and since service.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner appeared to base his opinion on the fact that there was no evidence of record of treatment for a low back condition within one to two years of his separation from service, without consideration of the reports of the Veteran of low back problems since service.  Therefore, the Board finds that the examiner's opinions are not probative in this matter.  

The Veteran is diagnosed with a low back disability, diagnosed as lumbar degenerative disc disease, with spondylosis.  The Board finds the Veteran's reports of low back problems since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current low back disability, diagnosed as lumbar degenerative disc disease, with spondylosis, commenced during his period of service.  In light of the evidence, as well as the deficiencies in opinions pursuant to the March 2014 VA back conditions examination report, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a low back disability, diagnosed as lumbar degenerative disc disease, with spondylosis.  Therefore, service connection for a low back disability, diagnosed as lumbar degenerative disc disease, with spondylosis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  


ORDER

Service connection for a low back disability, diagnosed as lumbar degenerative disc disease, with spondylosis, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right leg disability; entitlement to service connection for residuals of frostbite of the upper extremities; entitlement to service connection for residuals frostbite of the lower extremities; entitlement to an increase in a 10 percent rating for residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; entitlement to an increased (compensable) rating for residuals of shell fragment wounds of the right arm and left leg; entitlement to an increased (compensable) rating for residuals of shell fragment wounds of the face; and entitlement to a TDIU.  

The Veteran is service-connected for residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss, and for residuals of a shell fragment wound of the right arm and left leg.  The Veteran is also service-connected for residuals of shell fragment wounds of the face; PTSD, also claimed as anxiety and depression; and now for a low back disability, diagnosed as lumbar disease, with spondylosis.  

The Veteran contends that he has a right leg disability, as well as residuals frostbite of the upper extremities and residuals of frostbite of the lower extremities, that are all related to service.  The Board must also consider if the Veteran's claimed right leg disability, residuals of frostbite of the upper extremities, and residuals of frostbite of the lower extremities, were caused or aggravated by his service-connected disabilities, to specifically include his service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss, and residuals of a shell fragment wound of the right arm and left leg.  

The Veteran is competent to report having right leg problems, right and left upper extremity problems, and right and left lower extremity problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for right leg problems, or for frostbite of the upper or lower extremities.  

Post-service VA treatment records do not specifically show treatment for residuals of frostbite of the upper extremities and lower extremities.  Such records do show treatment for possible right leg and lower extremity problems, including diagnoses of peripheral vascular disease of the leg/foot; plantar fascial fibromatosis; and plantar fasciitis.  

The Board observes that the Veteran has not been afforded a VA examination, as to his claims for service connection for a right leg disability, frostbite of the upper extremities and frostbite of the lower extremities.  

In light of the above, the Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a right leg disability; frostbite of the upper extremities; and frostbite of the lower extremities.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claims for higher ratings for residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; residuals of shell fragment wounds of the right arm and left leg; and residuals of shell fragment wounds of the face, the Board observes that he was last afforded a VA scars and disfigurement examination in March 2014.  The diagnoses were residuals of a shell fragment wound, left foot, including a tender scar and slight sensory loss, and shell fragment wounds, multiple, of the face, right arm, and left leg.  

The Board observes that March 2014 VA scar and disfigurement examination report did not specifically address whether the Veteran's shell fragment wounds involved injuries to specific muscle groups.  The Board notes that the Veteran's service treatment records show treatment on multiple occasions for penetrating shell fragment wounds of the right forearm and right shoulder, left lower extremity, and left side of the face, with no artery or nerve involvement.  Additionally, a December 1951 treatment entry refers to debridement of the left thigh and left lower leg, and a small chip fracture of the left tibia.  Further, the Veteran's July 1953 objective separation examination report indicates that he had multiple missile wounds of the lower half of the left leg, with residual neuropathy of the musculo-cutaneous nerve of the left leg, as well as multiple scars of the lower half of the left leg.  The Board notes that it is unclear from the record if muscle injuries were associated with the Veteran's shell fragment wounds.  The Board also observes that the Veteran was not afforded an examination that addressed the sensory loss associated with his shell fragment wound of the left foot, with a tender scar and sensory loss.  

Further, the Board notes that the U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, and as the findings pursuant to the March 2014 VA scars and disfigurement examination report, are inadequate, the Board finds that a new VA examination should be provided addressing the Veteran's service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; residuals of shell fragment wounds of the right arm and left leg, as well as his service-connected residuals of shell fragment wounds of the face.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Snuffer, 10 Vet. App. at 400, 403.  

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claims for higher ratings, as well as the claims for service connection, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).   

Additionally, the Board finds that a remand is also required to request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order for the Veteran to provide the information requested on such form.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his right leg disability; frostbite of the upper extremities; frostbite of the lower extremities; residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; residuals of shell fragment wounds of the right arm and left leg; and residuals of shell fragment wounds of the face, since July 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed right leg disability; frostbite of the upper extremities; and frostbite of the lower extremities, as well as the nature, extent, and severity of his service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; residuals of shell fragment wounds of the right arm and left leg; and residuals of shell fragment wounds of the face, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right leg disability; residuals of frostbite of the upper extremities; and residuals of frostbite of the lower extremities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right leg disabilities, residuals of frostbite of the upper extremities, and residuals of frostbite of the lower extremities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right leg disabilities, residuals of frostbite of the upper extremities, and residuals of frostbite of the lower extremities, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of right leg problems, and frostbite of the upper and lower extremities, during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss, and residuals of a shell fragment wound of the right arm and left leg, or any other service-connected disabilities, caused or aggravated any currently diagnosed right leg disabilities, residuals of frostbite of the upper extremities, and residuals of frostbite of the lower extremities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right leg disabilities, residuals of frostbite of the upper extremities, and residuals of frostbite of the lower extremities, by the Veteran's service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss, and residuals of a shell fragment wound of the right arm and left leg, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right leg disabilities, residuals of frostbite of the upper extremities, and residuals of frostbite of the lower extremities, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; residuals of shell fragment wounds of the right arm and left leg; and residuals of shell fragment wounds of the face.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; residuals of shell fragment wounds of the right arm and left leg; and residuals of shell fragment wounds of the face, must be reported in detail.  

The examiner must specifically state whether the Veteran's service-connected residuals of a shell fragment wound of the left foot, with a tender scar and sensory loss; residuals of shell fragment wounds of the right arm and left leg; and residuals of shell fragment wounds of the face, involve muscle damage, and if muscle injuries associated with the wound(s) are found, the examiner must name the muscle and muscle group number for each and should assess the severity of the muscle injuries.  

The examiner also must conduct a thorough orthopedic examination of the Veteran's left foot; right arm; and left leg and provide diagnoses of any pathology found.  

In examining the left foot; right arm; and left leg, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

As to the Veteran's residuals of shell fragment wounds of the left foot, with a tender scar and sensory loss, and his residuals of shell fragment wounds of the right arm and left leg, for each affected nerve, the examiner must specifically indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


